Citation Nr: 0205526	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  01-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1971, including combat service in the Republic of Vietnam.  
For his service, he was awarded, among others, the 
Distinguished Flying Cross, two Air Medals with the "V" 
device, the 4th-37th Air Medal, the Bronze Star, and the Army 
Commendation Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an evaluation in excess of 30 percent for the veteran's 
post-traumatic stress disorder (PTSD). 

In April 1999, the veteran claimed entitlement to an award of 
monetary benefits for a child with spina bifida under 38 
U.S.C.A. § 1805.  In September 2000, the veteran claimed 
entitlement to service connection for diabetes as secondary 
to exposure to Agent Orange.  Neither of the claims is before 
the Board on appeal, and, accordingly, they are referred to 
the RO for proper development and adjudication.  

The veteran was afforded a Travel Board hearing by the 
undersigned Member of the Board in January 2002.  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested by subjective complaints 
of sleep disturbances, depressed mood, intrusive thoughts, 
flashbacks, anxiety, hyperalertness, sadness and guilt, and 
difficulty with concentration.  The objective evidence shows 
moderate impairment, no evidence of hallucinations or 
delusional thinking or flattened affect, above average 
intelligence, with intact short and long term memory.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.7, 4.21, 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

By original rating decision of June 1993, service connection 
for PTSD was granted and a 10 percent evaluation assigned.  

In September 2000, the veteran claimed that his service-
connected PTSD had worsened.  He was afforded a VA 
examination in January 2001.  He reported an extensive combat 
history as a helicopter pilot in Vietnam.  He was employed 
full time for the past five years as a manager of a record 
storage business and had a college degree.  He had a good 
marriage of 29 years and three daughters.  The veteran 
reported symptoms of recurrent intrusive thoughts, 
flashbacks, nightmares and poor sleep.  He complained that 
when he awakened, he had a difficult time getting back to 
sleep.  He noted depression and increasing anxiety.  Certain 
music or smells could trigger his symptoms.  He engaged in 
few social activities, outside of the family, but did perform 
in his local church choir.  

On examination, he frequently became tearful and unable to 
talk.  His mood was depressed.  He admitted to suicidal 
ideation but had no plan or intent.  He denied any auditory 
or visual hallucinations and there was no evidence of a 
thought disorder.  His insight was adequate and his judgment 
was normal.  His short and long-term memory was intact.  The 
examiner commented that the veteran had become more socially 
isolated recently.  However, while he did appear to be 
underemployed it was not clear whether his symptoms continued 
to impair his employability.  He was diagnosed with chronic 
post-traumatic stress disorder, and assigned a Global 
Assessment of Functioning (GAF) scale score of 53, 
representing moderate difficulty in social and occupational 
functioning.  

Associated with the veteran's claims folder are reports from 
the Erie Vet Center, including a psychological assessment.  
In a January 2001 assessment, the veteran reported a history 
of intrusive thoughts, sleep disturbances, depression, 
anxiety, hyper alertness and problems related to authority 
figures.  The sounds of helicopters, smell of diesel fuel and 
loud noises triggered intrusive thoughts.  Over the years, 
his symptoms varied in intensity and were usually compounded 
by environmental stress.  The veteran displayed appropriate 
affect.  His speech patterns were within normal limits.  His 
short and long-term memory was normal.  His thinking and 
concentration was good.  There was no evidence of 
hallucinations or delusional thinking and no evidence of 
overt psychosis.  His intelligence was above average.  He 
displayed insight into the root of his emotional problems, 
but could be emotionally overwhelmed by his symptoms.  He 
continued to be employed by the record storage business.  He 
was experiencing some health problems unrelated to his PTSD.  
He was diagnosed with post-traumatic stress disorder, 
dysthymic disorder with atypical features and male erectile 
disorder due to diabetes.  A GAF score of 51 was assigned, 
representing moderate symptoms or moderate difficulty in 
social and occupational functioning.  

In a letter dated February 2002, the Vet Center team leader 
reported that the veteran continued to suffer from intrusive 
thoughts, sleep disturbances, depression, anxiety, hyper-
alertness and problems with authority figures.  He 
experienced significant employment-related difficulty on a 
day to day basis and his continued employment due to his 
symptoms was difficult to assess.  The veteran attended 
treatment sessions regularly, although he continued to remain 
very symptomatic.  The examiner classified the veteran as 
"very debilitated" and indicated that his employability in 
the future was "shaky at best".  

During his January 2002 Travel Board hearing before the 
undersigned, the veteran reported sleep disturbances four to 
five times a week.  He reported recurrent thoughts and dreams 
concerning his combat experiences in Vietnam.  He indicated 
that the biggest problem is when he wakes at night and has 
difficulty falling back to sleep.  He would usually walk 
through the house and check doors and windows to make sure 
they were locked.  He continued to be employed full time, 
managing a warehouse and supervising an employee, but 
reported some difficulty focusing while on the job.  He 
reported that his PTSD symptoms accounted for him losing 
approximately three days per year from work.  He had 
infrequent panic attacks, usually when he was around large 
crowds of people.  He was not involved in social activities 
outside of the family.  

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  Therefore, the Board will address the merits of 
the claim on appeal.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10 (2001).  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected PTSD is presently assigned a 
30 percent evaluation, effective September 14, 2000, under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

The general rating formula for mental disorders is as 
follows: 

A 10 percent rating requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuos medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

Based on a review of the record, the Board finds that an 
evaluation greater than 30 percent, for the veteran's PTSD is 
not warranted.  The GAF scores of 53 and 51 suggest that his 
psychological, social and occupational functioning is 
moderately impaired, the veteran's symptomatology more 
closely approximates the rating criteria for a 30 percent 
evaluation.  As noted above, the veteran's symptoms are 
manifested primarily by a depressed mood, sleep disturbances, 
anxiety and hyper alertness.  There is no medical evidence of 
affected speech, frequent panic attacks or impaired thinking 
or memory.  Both the VA examination report and the report 
from the Vet Center indicated that the veteran's cognitive 
abilities are intact, and there is no evidence to show 
impaired judgment or impaired abstract thinking.  He has been 
in a marriage of over 30 years and is working full-time in 
the record storage business. Thus, as the overwhelming 
evidence of record shows no more than occasional decrease in 
work efficiency, without evidence of difficulty in 
establishing and maintaining effective work and social 
relationships, the Board finds that a rating in excess of 30 
percent for PTSD, is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, except as indicated, 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not otherwise for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

